DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a non-final office action. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2020 has been entered.
 
Response to Amendment
3.	This action is in response to communication filed on 09/08/2020.
a. Claims 1-20 are pending in this application.
b. Claims 1-3, 8-10, and 15-17 has been amended.

Claim Rejections - 35 USC § 112
4. In the final Office Action mailed on 07/07/2020, Claim 1, 8 and 15 were rejected under 35 USC § 112 because the applicant listed [27-28, 34, 48-49] as withdrawn.

Response to Arguments Regarding Claim Rejections – 35 USC § 103
5.	Applicant's arguments, see page 12-22 of REMARKS, filed on 09/08/2020, with respect to Claim Rejections - 35 USC § 103 have been fully considered but they are moot in view of new ground of rejection. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miasnik et al. (US 2015/0269702 A1) hereafter Miasnik in view of Moldavsky et al. (US 2015/0080032 A1) hereafter Moldavsky.

Regarding claim 1, Miasnik teaches a method (fig. 7), comprising: 
receiving, by an electronic device, one or more settings, the settings including an instruction to search for available subscription notification services that are related to a local area around the electronic device (fig. 7(701) and [112]: An application on the user's mobile device 207 determining 701 that the user is located in a location different from a previous location, and that the user is not yet subscribed to information from this new location. The SCS 110 determines this condition based on user location data (e.g., GPS data), provided the user has given the SCS permission to track her location (i.e. user have enabled location tracking setting in the application to determine subscription information in new location));
searching, in response to the instruction, for available subscription notification services that are related to the local area around the electronic device (fig. 7(703) and [113]: The SCS 110 queries its organization profile repository 402 to identify 703 subscribing organizations and/or information publishers available in the new location. The SCS 110 sends one or more message(s) to the user's mobile device 207, recommending the user subscribes to those local organizations and information publishers to which the user is eligible to subscribe. In another embodiment, the SCS 110 provides the user with a list of all possible subscriptions in the local area (i.e. searching for available subscription organization in local area)); 
subscribing to at least one subscription notification service discovered as a result of the search (fig. 7(704) and [114]: The user's mobile device 207 displays the message(s) sent by the SCS 110 indicating possible subscriptions. In one embodiment, the user responds to the SCS's subscription recommendations by approving or rejecting them (i.e. users subscribe to some organization’s notification)); and 
displaying, by the electronic device, notification messages received from the at least one subscription notification service (fig. 7(708) and [115]: the SCS 110 records 707 the user's new subscription in the user-organization subscription repository 407. The user is now registered 708 in the new location and will receive information emanating from organization's system 202 (i.e. receive information from the organization, here receiving indicates displaying messages to the mobile device user as indicated in fig. 8(803))).
Miasnik however does not explicitly teach the settings including an instruction to search for available subscription notification services upon connecting to at least one wireless local area network corresponding to the local area; searching for available subscription notification services upon connecting to the at least one wireless local area network corresponding to the local area.
	Moldavsky teaches the settings including an instruction to search for available subscription notification services upon connecting to at least one wireless local area network corresponding to the local area ([50]: the close proximity notification application may be configured to periodically download and store various promotion materials for various merchants (e.g., determined by user preference settings, mobile device location information collected over time (i.e. setting including instruction to search or promotion notifications). [89-92]: a copy of the close proximity notification application will have been installed on mobile device 12 and will be running so that it can be responsive to communications from the transceiver 14.  This includes enabling Bluetooth (or other short-range wireless) communications facilities on the mobile device 88 and setting the Bluetooth status of the device to be discoverable 90. If the connection is successful, the Mac address or other unique identifier of the transceiver is retrieved 126. The request may include the MAC address of the transceiver and upon receipt of same the application server 20 may search for the associated URL information at which the promotion material is stored 132 (i.e. searching of promotion notification is done after Bluetooth connection)); 
upon connecting to the at least one wireless local area network corresponding to the local area ([92-93]: The request may include the MAC address of the transceiver and upon receipt of same the application server 20 may search for the associated URL information at which the promotion material is stored 132. The URL or other address information is returned to the mobile device and the mobile device (i.e., the close proximity notification application) uses the URL information to contact the promotion material storage server 134 (i.e. searching of promotion notification is done after Bluetooth connection with transceiver)).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miasnik to incorporate the teachings of Moldavsky and setting including an instruction to search for available services that are related to a local area around the electronic device upon connecting to at least one wireless local area network corresponding to the local area. One of ordinary skilled in the art would have been motivated to combine the teachings in order for the mobile device to display the promotion material to the user (Moldavsky, [93]).



Regarding claim 8, Miasnik teaches an electronic device (Fig. 2 (207)), comprising: a transmitter; a receiver; and a controller configured to:
receive one or more settings, the settings including an instruction to search for available subscription notification services that are related to a local area around the electronic device (fig. 7(701) and [112]: An application on the user's mobile device 207 determining 701 that the user is located in a location different from a previous location, and that the user is not yet subscribed to information from this new location. The SCS 110 determines this condition based on user location data (e.g., GPS data), provided the user has given the SCS permission to track her location (i.e. user have enabled location tracking setting in the application to determine subscription information in new location));
cause the transmitter and the receiver to search, in response to the instruction, for available subscription notification services that are related to the local area around the electronic device (fig. 7(703) and [113]: The SCS 110 queries its organization profile repository 402 to identify 703 subscribing organizations and/or information publishers available in the new location. The SCS 110 sends one or more message(s) to the user's mobile device 207, recommending the user subscribes to those local organizations and information publishers to which the user is eligible to subscribe. In another embodiment, the SCS 110 provides the user with a list of all possible subscriptions in the local area (i.e. searching for available subscription organization in local area)); 
subscribe to at least one subscription notification service discovered as a result of the search (fig. 7(704) and [114]: The user's mobile device 207 displays the message(s) sent by the SCS 110 indicating possible subscriptions. In one embodiment, the user responds to the SCS's subscription recommendations by approving or rejecting them (i.e. users subscribe to some organization’s notification)); and 
cause a display of the electronic device to display subscription notification messages received from the at least one subscription notification service (fig. 7(708) and [115]: the SCS 110 records 707 the user's new subscription in the user-organization subscription repository 407. The user is now registered 708 in the new location and will receive information emanating from organization's system 202 (i.e. receive information from the organization, here receiving indicates displaying messages to the mobile device user as indicated in fig. 8(803))).
Miasnik however does not explicitly teach the settings including an instruction to search for available subscription notification services upon connecting to at least one wireless local area network corresponding to the local area; search for available subscription notification services upon connecting to the at least one wireless local area network corresponding to the local area.
	Moldavsky teaches the settings including an instruction to search for available subscription notification services upon connecting to at least one wireless local area network corresponding to the local area ([50]: the close proximity notification application may be configured to periodically download and store various promotion materials for various merchants (e.g., determined by user preference settings, mobile device location information collected over time (i.e. setting including instruction to search or promotion notifications). [89-92]: a copy of the close proximity notification application will have been installed on mobile device 12 and will be running so that it can be responsive to communications from the transceiver 14.  This includes enabling Bluetooth (or other short-range wireless) communications facilities on the mobile device 88 and setting the Bluetooth status of the device to be discoverable 90. If the connection is successful, the Mac address or other unique identifier of the transceiver is retrieved 126. The request may include the MAC address of the transceiver and upon receipt of same the application server 20 may search for the associated URL information at which the promotion material is stored 132 (i.e. searching of promotion notification is done when there is Bluetooth connection)); 
	search for available subscription notification services upon connecting to the at least one wireless local area network corresponding to the local area ([92-93]: The request may include the MAC address of the transceiver and upon receipt of same the application server 20 may search for the associated URL information at which the promotion material is stored 132. The URL or other address information is returned to the mobile device and the mobile device (i.e., the close proximity notification application) uses the URL information to contact the promotion material storage server 134 (i.e. searching of promotion notification is done after Bluetooth connection with transceiver)).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miasnik to incorporate the teachings of Moldavsky and setting including an instruction to search for available services that are related to a local area around the electronic device upon connecting to at least one wireless local area network corresponding to the local area. One of ordinary skilled in the art would have been motivated to combine the teachings in order for the mobile device to display the promotion material to the user (Moldavsky, [93]).

Regarding claim 15, Miasnik teaches a non-transitory computer readable medium embodying a computer program, the computer program comprising computer readable program code that, when executed, causes at least one processor to: 
 receive one or more settings, the settings including an instruction to search for available subscription notification services that are related to a local (fig. 7(701) and [112]: An application on the user's mobile device 207 determining 701 that the user is located in a location different from a previous location, and that the user is not yet subscribed to information from this new location. The SCS 110 determines this condition based on user location data (e.g., GPS data), provided the user has given the SCS permission to track her location (i.e. user have enabled location tracking setting in the application to determine subscription information in new location));
 search, in response to the instruction, for available subscription notification services that are related to the local area around the electronic device (fig. 7(703) and [113]: The SCS 110 queries its organization profile repository 402 to identify 703 subscribing organizations and/or information publishers available in the new location. The SCS 110 sends one or more message(s) to the user's mobile device 207, recommending the user subscribes to those local organizations and information publishers to which the user is eligible to subscribe. In another embodiment, the SCS 110 provides the user with a list of all possible subscriptions in the local area (i.e. searching for available subscription organization in local area)); 
subscribe to at least one subscription notification service discovered as a result of the search (fig. 7(704) and [114]: The user's mobile device 207 displays the message(s) sent by the SCS 110 indicating possible subscriptions. In one embodiment, the user responds to the SCS's subscription recommendations by approving or rejecting them (i.e. users subscribe to some organization’s notification)); and 
cause a display of an electronic device to display notification messages received from the at least one subscription notification service (fig. 7(708) and [115]: the SCS 110 records 707 the user's new subscription in the user-organization subscription repository 407. The user is now registered 708 in the new location and will receive information emanating from organization's system 202 (i.e. receive information from the organization, here receiving indicates displaying messages to the mobile device user as indicated in fig. 8(803))).
Miasnik however does not explicitly teach the settings including an instruction to search for available subscription notification services upon connecting to at least one wireless local area network corresponding to the local area; searching for available subscription notification services upon connecting to the at least one wireless local area network corresponding to the local area.
	Moldavsky teaches the settings including an instruction to search for available subscription notification services upon connecting to at least one wireless local area network corresponding to the local area ([50]: the close proximity notification application may be configured to periodically download and store various promotion materials for various merchants (e.g., determined by user preference settings, mobile device location information collected over time (i.e. setting including instruction to search or promotion notifications). [89-92]: a copy of the close proximity notification application will have been installed on mobile device 12 and will be running so that it can be responsive to communications from the transceiver 14.  This includes enabling Bluetooth (or other short-range wireless) communications facilities on the mobile device 88 and setting the Bluetooth status of the device to be discoverable 90. If the connection is successful, the Mac address or other unique identifier of the transceiver is retrieved 126. The request may include the MAC address of the transceiver and upon receipt of same the application server 20 may search for the associated URL information at which the promotion material is stored 132 (i.e. searching of promotion notification is done when there is Bluetooth connection)); 
	search for available subscription notification services upon connecting to the at least one wireless local area network corresponding to the local area ([92-93]: The request may include the MAC address of the transceiver and upon receipt of same the application server 20 may search for the associated URL information at which the promotion material is stored 132. The URL or other address information is returned to the mobile device and the mobile device (i.e., the close proximity notification application) uses the URL information to contact the promotion material storage server 134 (i.e. searching of promotion notification is done after Bluetooth connection with transceiver)).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miasnik to incorporate the teachings of Moldavsky and setting including an instruction to search for available services that are related to a local area around the electronic device upon connecting to at least one wireless local area network corresponding to the local area. One of ordinary skilled in the art would have been motivated to combine the teachings in order for the mobile device to display the promotion material to the user (Moldavsky, [93]).

Claim 2, 7, 9, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miasnik et al. (US 2015/0269702 A1) hereafter Miasnik in view of Moldavsky et al. (US 2015/0080032 A1) hereafter Moldavsky further in view of Cary et al. (US 2015/0350146 A1) hereafter Cary.

Regarding claim 2, Miasnik in view of Moldavsky teaches the method of claim 1. 
	Miasnik further teaches the method further comprising: receiving, from a subscription notification server, as a result of the searching, a list of subscription notification services ([113]: the SCS 110 sends one or more message(s) to the user's mobile device 207, recommending the user subscribes to those local organizations and information publishers to which the user is eligible to subscribe. In another embodiment, the SCS 110 provides the user with a list of all possible subscriptions in the local area (i.e. receive list of notification service after searching)), wherein subscribing to at least one subscription notification service includes choosing the at least one subscription notification service from the list of subscription notification services (fig. 7(704) and [113-114]: the user responds to the SCS's subscription recommendations by approving or rejecting them (i.e. user chooses notification service from the list)); 
Miasnik in view of Moldavsky however does not teach wherein searching for available subscription notification services comprises searching for the subscription notification services on the at least one wireless local area network; monitoring the at least one wireless local area network for subscription notification messages from the at least one notification service.
	Cary teaches wherein searching for available subscription notification services comprises searching for the subscription notification services on the at least one wireless local area network ([69]: A server 205 that hosts a server application can communicate via a WiFi network 210 (or via another network, such as a LAN or short-range network) with a coordinating device 215a. [245]: a coordinating device can register with a server or other device (i.e. after searching for available services)), the method further comprising:  
	monitoring the at least one wireless local area network for subscription notification messages from the at least one notification service ([53, 69-70]: a device can detect (i.e. device monitors the notification service)  a message or notification of a Message. A server 205 that hosts a server application can communicate via a WiFi network 210 (or via another network, such as a LAN or short-range network) with a coordinating device 215a).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miasnik in view of Moldavsky to incorporate the teachings of Cary and search for available services in WLAN and monitor the WLAN for notification messages. One of ordinary skilled in the art would have been motivated to combine the teachings in order to get notification messages when the device is within the range and/or can pair (Cary, [73]).

Regarding claim 7, Miasnik in view of Moldavsky teaches the method of claim 1.
Miasnik in view of Moldavsky however does not teach further comprising: receiving, by the electronic device, an instruction to enter a do-not-disturb mode; and displaying, by the electronic device, after receiving the 
Cary teaches further comprising: 
receiving, by the electronic device, an instruction to enter a do-not-disturb mode ([79, 304]: instruction to enter a do-not-disturb mode can be detected (i.e. receive instruction to enter DND mode)); and 
displaying, by the electronic device, after receiving the instruction to enter the do-not- disturb mode, the notification messages if they are indicated as emergency messages ([139]: in some instances, audio and/or haptic alerts outputs initiated by execution of one or more particular apps (e.g., a device-finding and/or emergency app) are not to be affected (i.e. displayed) by a do-not-disturb mode (e.g., as determined based on a device setting or configuration, instructions for the app and/or user input).  For example, a do-not-disturb mode may prevent a device from presenting a sound responsive to a new email but may allow a sound to be presented upon detecting that a user is remotely executing software to find the device (i.e. emergency messages)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miasnik in view of Moldavsky to incorporate the teachings of Cary and enter do-not-disturb mode and only display emergency notifications. One of ordinary skilled in the art would have been motivated to combine the teachings because in do-not-(Cary, [138-139]).

Regarding claims 9, 14 and 16 they do not teach or further define over claims 2, 7 and 2 respectively. Therefore, claims 9, 14 and 16 are rejected for the same reasons as set forth above in claims 2, 7 and 2 respectively.


Claim 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miasnik et al. (US 2015/0269702 A1) hereafter Miasnik in view of Moldavsky et al. (US 2015/0080032 A1) hereafter Moldavsky further in view of Cary et al. (US 2015/0350146 A1) hereafter Cary further in view of Seshadri et al. (US 2004/0068481 A1) hereafter Seshadri.

Regarding claim 3, Miasnik in view of Moldavsky and Cary teaches the method of claim 2.
Miasnik further teaches wherein the settings include an instruction to automatically subscribe to subscription notification services that provide a category of notifications ([114]: the subscription may be completely automated, such as when the user sets a preference such as “always subscribe me to safety messages around my current location.”).
Miasnik in view of Moldavsky and Cary however does not teach the method further comprising: determining whether the at least one subscription notification service has a category identifier that matches the category of notifications in the instructions; wherein choosing the at least one subscription notification service from the list of subscription notification services includes determining whether the at least one subscription notification service has a category identifier that matches the category of notifications in the instruction.
Seshadri teaches the method further comprising: determining whether the at least one subscription notification service has a category identifier that matches the category of notifications in the instructions ([38]: based upon the specifications, brokers or links notification services/providers to meet or satisfy such specifications (e.g., I want a sports subscription where I receive notifications from ESPN and three Las Vegas Hotels).  The brokering model 140 may then search for service providers that supply the requested services (i.e. determining if the notification service have categories identified by user)),
wherein choosing the at least one subscription notification service from the list of subscription notification services includes determining whether the at least one subscription notification service has a category identifier that matches the category of notifications in the instruction ([38]: brokers or links notification services/providers to meet or satisfy such specifications (e.g., I want a sports subscription where I receive notifications from ESPN and three Las Vegas Hotels) (i.e. satisfy category mentioned by the user).  The brokering model 140 may then search for service providers that supply the requested services. [42]: the user directs the remote device 220 to deliver an unsolicited response or query 234 to the broker 210 requesting/specifying one or more services (i.e. specifying one or more category of services) in which to subscribe).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miasnik in view of Moldavsky and Cary to further incorporate the teachings of Seshadri and determine if the subscription notification service has a category identifier that matches the category of notifications in the instructions, and choosing subscription notification service from list of subscription notification services by determining if the subscription notification service has a category identifier that matches the category of notifications in the instruction. One of ordinary skilled in the art would have been motivated to combine the teachings in order to receive specifications from user and link the notification services to meet/satisfy the specifications (Seshadri, [38]).

Regarding claims 10 and 17 they do not teach or further define over claim 3. Therefore, claims 10 and 17 are rejected for the same reasons as set forth above in claim 3.

Claim 4-5, 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Miasnik et al. (US 2015/0269702 A1) hereafter Miasnik in view of Moldavsky et al. (US 2015/0080032 A1) hereafter Moldavsky further in view of  Palin et al. (US 2014/0194062 A1), hereafter Palin.

Regarding claim 4, Miasnik in view of Moldavsky teaches the method of claim 1.
Miasnik in view of Moldavsky however does not teach wherein the settings further include an instruction to enter a discoverable mode for peer-to-peer (P2P) communication, the method further comprising: becoming discoverable to peer electronic devices on at least one wireless local area network for peer-to-peer communication, in response to receiving the instruction to enter the discoverable mode for P2P communication; and displaying, by the electronic device, peer-to-peer messages received from at least one peer electronic device.
	Palin teaches wherein the settings further include an instruction to enter a discoverable mode for peer-to-peer (P2P) communication ([214]: The connection may also have been user initiated. [252]: user may wish to transmit audio streaming from a Bluetooth-enabled mobile player device into a Bluetooth-enabled speaker (i.e. user instructs to enable peer-to-peer communication)), the method further comprising: 
becoming discoverable to peer electronic devices on at least one wireless local area network for peer-to-peer communication, in response to receiving the instruction to enter the discoverable mode for P2P communication ([65, 68-69]: in the device discovery phase, wherein the first device has received from the second wireless device one or more wireless response messages responding to the discovery messages (i.e. becoming discoverable and sending messages). [214]: The connection may also have been user initiated (i.e. user instructs to initiate p2p communication)); and 
displaying, by the electronic device, peer-to-peer messages received from at least one peer electronic device ([68]: device discovery phase, with a first device broadcasting one or more wireless device discovery messages to one or more wireless devices, including a second wireless device, in accordance with at least one embodiment of the present invention). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miasnik in view of Moldavsky to incorporate the teachings of Palin and become discoverable in peer-to-peer communication and display the messages received. One of ordinary skilled in the art would have been motivated to combine the (Palin, [11]).

Regarding claim 5, Miasnik in view of Moldavsky and Palin teaches the method of claim 4.
Miasnik in view of Moldavsky however does not teach further comprising: receiving, at the electronic device, from the at least one peer electronic device, a request for an indication; and emitting, from the electronic device, in response to receiving the request for the indication, at least one of a visible or an audible indication.
Palin further teaches further comprising: 
receiving, at the electronic device, from the at least one peer electronic device, a request for an indication ([95]:  Bluetooth.TM.  device that tries to find other nearby devices is known as an inquiring device and actively sends inquiry requests. Discoverable devices, listen or scan for these inquiry requests, and send responses (i.e. getting inquiry (indication) request from peer device)); and 
emitting, from the electronic device, in response to receiving the request for the indication, at least one of a visible or an audible indication ([272]: announcing to the user that the devices are close to each other, for example by means of a visual display, a vibratory signal, a sound, or the like (i.e. emitting response)).
(Palin, [274]).

Regarding claim 11-12 and 18-19, they do not teach or further define over claims 4-5 respectively. Therefore, claims 11-12 and 18-19 are rejected for the same reasons as set forth above in claims 4-5 respectively.

Claim 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miasnik et al. (US 2015/0269702 A1) hereafter Miasnik in view of Moldavsky et al. (US 2015/0080032 A1) hereafter Moldavsky further in view of Long (US 2018/0047212 A1).

Regarding claim 6, Miasnik in view of Moldavsky teaches the method of claim 1.
Miasnik in view of Moldavsky however does not teach further comprising: detecting, by the electronic device, an event in an environment around the electronic device; and displaying, by the electronic device, in 
Long teaches further comprising: 
detecting, by the electronic device, an event in an environment around the electronic device ([32]: The sensors 28, 30, 32 may be configured to detect various notification events and to transmit electrical signals indicative of such notification events); and 
displaying, by the electronic device, in response to detecting the event, a predetermined notification message corresponding to the event ([32]: Upon receiving the notification signal, the processor 13 of the message indicator device 12 may, at block 160 of the method, replace the A/V feed provided by A/V signal source 14 with an alert signal that is intended to notify the user 40 (i.e. display message) of the notification event).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miasnik in view of Moldavsky to incorporate the teachings of Long and detect the environment around and display notification message. One of ordinary skilled in the art would have been motivated to combine the teachings in order to inform user of the detected notification event and instruct the user to remove VR headset and take appropriate action (Long, [32]).

Regarding claim 13 and 20, they do not teach or further define over claim 6, therefore, claims 13 and 20 are rejected for the same reasons as set forth above in claim 6.

Additional References
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a. Drennan, US 2011/0230210 A1: Wireless User Based Notification System.
b. Keskitalo et al., US 2014/0164557 A1: A Method and a Technical Equipment for a Notification Service.
c. Orona et al., US 2014/0372522 A1: System Event Notification.
d. Hu, US 8,639,223 B1: Interest-Based Intelligent Mobile Messaging Service Alerts Subscription Model.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJANA KHAKURAL whose telephone number is (571)272-3704.  The examiner can normally be reached on M-F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUJANA KHAKURAL/Examiner, Art Unit 2453                                                                                                                                                                                                        
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453